

114 S2976 RS: DHS Accountability Act of 2016
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 532114th CONGRESS2d SessionS. 2976[Report No. 114–287]IN THE SENATE OF THE UNITED STATESMay 23, 2016Mr. Johnson (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJune 28, 2016Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to reform, streamline, and make improvements to the
			 Department of Homeland Security and support the Department’s efforts to
			 implement better policy, planning, management, and performance, and for
			 other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the DHS Accountability Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Department management and coordination
					Sec. 101. Management and execution.
					Sec. 102. Department coordination.
					Sec. 103. National Operations Center.
					Sec. 104. Homeland Security Advisory Council.
					Sec. 105. Strategy, policy, and plans.
					Sec. 106. Authorization of the Office for Partnerships Against Violent Extremism of the Department
			 of Homeland Security.
					TITLE II—Department accountability, efficiency, and workforce reforms
					Sec. 201. Duplication review.
					Sec. 202. Information technology strategic plan.
					Sec. 203. Software licensing.
					Sec. 204. Workforce strategy.
					Sec. 205. Whistleblower protections.
					Sec. 206. Cost savings and efficiency reviews.
					Sec. 207. Abolishment of certain offices.
					TITLE III—Department transparency and assessments
					Sec. 301. Homeland security statistics and metrics.
					Sec. 302. Annual homeland security assessment.
					Sec. 303. Department transparency.
					Sec. 304. Transparency in research and development.
					Sec. 305. Reporting on National Bio and Agro-Defense Facility.
					Sec. 306. Inspector General oversight of suspension and debarment.
					Sec. 307. Future Years Homeland Security Program.
					Sec. 308. Quadrennial homeland security review.
					Sec. 309. Reporting reduction.
					Sec. 310. Additional definitions.
					TITLE IV—Miscellaneous
					Sec. 401. Administrative leave.
					Sec. 402. United States Government review of certain foreign fighters.
					Sec. 403. National strategy to combat terrorist travel.
					Sec. 404. Northern border threat analysis.
				
 2.DefinitionsIn this Act: (1)Congressional homeland security committeesThe term congressional homeland security committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Homeland Security of the House of Representatives;
 (C)the Subcommittee on Homeland Security Subcommittee of the Committee on Appropriations of the Senate; and (D)the Subcommittee on Homeland Security Subcommittee of the Committee on Appropriations of the House of Representatives.
 (2)DepartmentThe term Department means the Department of Homeland Security. (3)SecretaryThe term Secretary means the Secretary of Homeland Security.
			IDepartment management and coordination
			101.Management and execution
 (a)In generalSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended— (1)in subsection (a)(1)—
 (A)by striking subparagraph (F) and inserting the following:  (F)An Under Secretary for Management, who shall be first assistant to the Deputy Secretary of Homeland Security for purposes of subchapter III of chapter 33 of title 5, United States Code.; and
 (B)by adding at the end the following:  (K)An Under Secretary for Strategy, Policy, and Plans.; and
 (2)by adding at the end the following:  (g)Vacancies (1)Absence, disability, or vacancy of secretary or deputy secretaryNotwithstanding section 3345 chapter 33 of title 5, United States Code, the Under Secretary for Management shall serve as the Acting Secretary if by reason of absence, disability, or vacancy in office, neither the Secretary nor Deputy Secretary is available to exercise the duties of the Office of the Secretary.
 (2)Further order of successionNotwithstanding section 3345 chapter 33 of title 5, United States Code, the Secretary may designate such other officers of the Department in further order of succession to serve as Acting Secretary.
 (3)Notification of vacanciesThe Secretary shall notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives of any vacancies that require notification under sections 3345 through 3349d of title 5, United States Code (commonly known as the Federal Vacancies Reform Act of 1998)..
					(b)In general
 Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended— (1)in subsection (a)—
 (A)by striking paragraph (9) and inserting the following:  (9)The management integration and transformation within each functional management discipline of the Department, including information technology, financial management, acquisition management, and human capital management, to ensure an efficient and orderly consolidation of functions and personnel in the Department, including—
 (A)the development of centralized data sources and connectivity of information systems to the greatest extent practicable to enhance program visibility, transparency, and operational effectiveness and coordination;
 (B)the development of standardized and automated management information to manage and oversee programs and make informed decisions to improve the efficiency of the Department;
 (C)the development of effective program management and regular oversight mechanisms, including clear roles and processes for program governance, sharing of best practices, and access to timely, reliable, and evaluated data on all acquisitions and investments; and
 (D)the overall supervision, including the conduct of internal audits and management analyses, of the programs and activities of the Department, including establishment of oversight procedures to ensure a full and effective review of the efforts by components of the Department to implement policies and procedures of the Department for management integration and transformation.;
 (B)by redesignating paragraphs (10) and (11) as paragraphs (12) and (13), respectively; and (C)by inserting after paragraph (9) the following:
							
 (10)The development of a transition and succession plan, before December 1 of each year in which a Presidential election is held, to guide the transition of Department functions to a new Presidential administration, and making such plan available to the next Secretary and Under Secretary for Management and to the congressional homeland security committees.
 (11)Reporting to the Government Accountability Office every 6 months to demonstrate measurable, sustainable progress made in implementing the corrective action plans of the Department to address the designation of the management functions of the Department on the bi-annual high risk list of the Government Accountability Office, until the Comptroller General of the United States submits to the appropriate congressional committees written notification of removal of the high-risk designation.; 
 (2)by striking subsection (b) and inserting the following:  (b)Waivers for conducting business with suspended or debarred contractorsNot later than 5 days after the date on which the Chief Procurement Officer or Chief Financial Officer of the Department issues a waiver of the requirement that an agency not engage in business with a contractor or other recipient of funds listed as a party suspended or debarred from receiving contracts, grants, or other types of Federal assistance in the System for Award Management maintained by the General Services Administration, or any successor thereto, the Under Secretary for Management shall submit to the congressional homeland security committees and the Inspector General of the Department notice of the waiver and an explanation of the finding by the Under Secretary that a compelling reason exists for the waiver.;
 (3)by redesignating subsection (d) as subsection (e); and (4)by inserting after subsection (c) the following:
						
 (d)System for award management consultationThe Under Secretary for Management shall require that all Department contracting and grant officials consult the System for Award Management (or successor system) as maintained by the General Services Administration prior to awarding a contract or grant or entering into other transactions to ascertain whether the selected contractor is excluded from receiving Federal contracts, certain subcontracts, and certain types of Federal financial and non-financial assistance and benefits..
					102.Department coordination
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following:
					
						708.Department coordination
 (a)DefinitionsIn this section— (1)the term joint duty training program means the training program established under subsection (e)(9)(A);
 (2)the term joint requirement means a condition or capability of a Joint Task Force, or of multiple operating components of the Department, that is required to be met or possessed by a system, product, service, result, or component to satisfy a contract, standard, specification, or other formally imposed document;
 (3)the term Joint Task Force means a Joint Task Force established under subsection (e) when the scope, complexity, or other factors of the crisis or issue require capabilities of two or more components of the Department operating under the guidance of a single Director; and
 (4)the term situational awareness means knowledge and unified understanding of unlawful cross-border activity, including— (A)threats and trends concerning illicit trafficking and unlawful crossings;
 (B)the ability to forecast future shifts in such threats and trends; (C)the ability to evaluate such threats and trends at a level sufficient to create actionable plans; and
 (D)the operational capability to conduct continuous and integrated surveillance of the air, land, and maritime borders of the United States.
									(b)Department leadership councils
 (1)EstablishmentThe Secretary may establish such Department leadership councils as the Secretary determines necessary to ensure coordination among leadership in the Department.
 (2)FunctionDepartment leadership councils shall— (A)serve as coordinating forums;
 (B)advise the Secretary and Deputy Secretary on Department strategy, operations, and guidance; and (C)consider and report on such other matters as the Secretary or Deputy Secretary may direct.
									(3)Chairperson; membership
 (A)ChairpersonThe Secretary or a designee may serve as chairperson of a Department leadership council. (B)MembershipThe Secretary shall determine the membership of a Department leadership council.
 (4)Relationship to other forumsThe Secretary or Deputy Secretary may delegate the authority to direct the implementation of any decision or guidance resulting from the action of a Department leadership council to any office, component, coordinator, or other senior official of the Department.
								(c)Joint requirements council
 (1)EstablishmentThere is established within the Department a Joint Requirements Council. (2)MissionIn addition to other matters assigned to it by the Secretary and Deputy Secretary, the Joint Requirements Council shall—
 (A)identify, assess, and validate joint requirements (including existing systems and associated capability gaps) to meet mission needs of the Department;
 (B)ensure that appropriate efficiencies are made among life-cycle cost, schedule, and performance objectives, and procurement quantity objectives, in the establishment and approval of joint requirements; and
 (C)make prioritized capability recommendations for the joint requirements approved validated under subparagraph (A) to the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary to review decisions of the Joint Requirements Council.
 (3)ChairThe Secretary shall appoint a chairperson of the Joint Requirements Council, for a term of not more than 2 years, from among senior officials from components of the Department or other senior officials as designated by the Secretary.
 (4)CompositionThe Joint Requirements Council shall be composed of senior officials representing components of the Department and other senior officials as designated by the Secretary.
 (5)Relationship to future years homeland security programThe Secretary shall ensure that the Future Years Homeland Security Program required under section 874 is consistent with the recommendations of the Joint Requirements Council under paragraph (2)(C) of this subsection, as affirmed by the Secretary, the Deputy Secretary, or the chairperson of a Department leadership council designated by the Secretary under that paragraph.
								(d)Joint operational plans
 (1)Planning and guidanceThe Secretary may direct the development of Joint Operational Plans for the Department and issue planning guidance for such development.
 (2)CoordinationThe Secretary shall ensure coordination between requirements derived from Joint Operational Plans and the Future Years Homeland Security Program required under section 874.
 (3)LimitationNothing in this subsection shall be construed to affect the national emergency management authorities and responsibilities of the Administrator of the Federal Emergency Management Agency under title V.
								(e)Joint task forces
 (1)EstablishmentThe Secretary may establish and operate Departmental Joint Task Forces to conduct joint operations using personnel and capabilities of the Department.
								(2)Joint task force directors
 (A)DirectorEach Joint Task Force shall be headed by a Director appointed by the Secretary for a term of not more than 2 years, who shall be a senior official of the Department.
 (B)ExtensionThe Secretary may extend the appointment of a Director of a Joint Task Force for not more than 2 years if the Secretary determines that such an extension is in the best interest of the Department.
 (3)Joint task force deputy directorsFor each Joint Task Force, the Secretary shall appoint a Deputy Director who shall be an official of a different component or office of the Department than the Director of the Joint Task Force.
 (4)ResponsibilitiesThe Director of a Joint Task Force, subject to the oversight, direction, and guidance of the Secretary, shall—
 (A)maintain situational awareness within the areas of responsibility of the Joint Task Force, as determined by the Secretary;
 (B)provide operational plans and requirements for standard operating procedures and contingency operations;
 (C)plan and execute joint task force activities within the areas of responsibility of the Joint Task Force, as determined by the Secretary;
 (D)set and accomplish strategic objectives through integrated operational planning and execution; (E)exercise operational direction over personnel and equipment from components and offices of the Department allocated to the Joint Task Force to accomplish the objectives of the Joint Task Force;
 (F)establish operational and investigative priorities within the operating areas of the Joint Task Force;
 (G)coordinate with foreign governments and other Federal, State, and local agencies, as appropriate, to carry out the mission of the Joint Task Force; and
 (H)carry out other duties and powers the Secretary determines appropriate. (5)Personnel and resources (A)In generalThe Secretary may, upon request of the Director of a Joint Task Force, and giving appropriate consideration of risk to the other primary missions of the Department, allocate on a temporary basis personnel and equipment of components and offices of the Department to a Joint Task Force.
 (B)Cost neutralityA Joint Task Force may not require more personnel, equipment, or resources than would be required by components of the Department in the absence of the Joint Task Force.
 (C)Location of operationsIn establishing a location of operations for a Joint Task Force, the Secretary shall, to the extent practicable, use existing facilities that integrate efforts of components of the Department and State, local, tribal, or territorial law enforcement or military entities.
 (D)ReportThe Secretary shall, at the time the budget of the President is submitted to Congress for a fiscal year under section 1105(a) of title 31, United States Code, submit to the congressional homeland security committees a report on the total funding, personnel, and other resources that each component of the Department allocated to each Joint Task Force to carry out the mission of the Joint Task Force during the fiscal year immediately preceding the report.
 (6)Component resource authorityAs directed by the Secretary— (A)each Director of a Joint Task Force shall be provided sufficient resources from relevant components and offices of the Department and the authority necessary to carry out the missions and responsibilities required under this section;
 (B)the resources referred to in subparagraph (A) shall be under the operational authority, direction, and control of the Director of the Joint Task Force to which the resources are assigned; and
 (C)the personnel and equipment of each Joint Task Force shall remain under the administrative direction of the executive agent for the Joint Task Force.
 (7)Joint task force staffEach Joint Task Force shall have a staff, composed of officials from relevant components, to assist the Director in carrying out the mission and responsibilities of the Joint Task Force.
 (8)Establishment of performance metricsThe Secretary shall— (A)establish outcome-based and other appropriate performance metrics to evaluate the effectiveness of each Joint Task Force;
 (B)not later than 120 days after the date of enactment of this section, submit the metrics established under subparagraph (A) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives; and
 (C)not later than January 31, 2017, and each year thereafter, of each year beginning in 2017, submit to each committee described in subparagraph (B) a report that contains the evaluation described in subparagraph (A).
									(9)Joint duty training program
 (A)In generalThe Secretary shall— (i)establish a joint duty training program in the Department for the purposes of—
 (I)enhancing coordination within the Department; and (II)promoting workforce professional development; and
 (ii)tailor the joint duty training program to improve joint operations as part of the Joint Task Forces.
 (B)ElementsThe joint duty training program established under subparagraph (A) shall address, at a minimum, the following topics:
 (i)National security strategy. (ii)Strategic and contingency planning.
 (iii)Command and control of operations under joint command. (iv)International engagement.
 (v)The homeland security enterprise. (vi)Interagency collaboration.
 (vii)Leadership. (viii)Specific subject matter relevant to the Joint Task Force to which the joint duty training program is assigned.
										(C)Training required
 (i)Directors and deputy directorsExcept as provided in clauses (iii) and (iv), an individual shall complete the joint duty training program before being appointed Director or Deputy Director of a Joint Task Force.
 (ii)Joint task force staffEach official serving on the staff of a Joint Task Force shall complete the joint duty training program within the first year of assignment to the Joint Task Force.
 (iii)ExceptionClause (i) shall not apply to the first Director or Deputy Director appointed to a Joint Task Force on or after the date of enactment of this section.
 (iv)WaiverThe Secretary may waive clause (i) if the Secretary determines that such a waiver is in the interest of homeland security.
 (10)Establishing joint task forcesSubject to paragraph (13), the Secretary may establish Joint Task Forces for the purposes of— (A)coordinating and directing operations along the land and maritime borders of the United States;
 (B)cybersecurity; and (C)preventing, preparing for, and responding to other homeland security matters, as determined by the Secretary.
									(11)Notification of joint task force formation
 (A)In generalNot later than 90 days before establishing a Joint Task Force under this subsection, the Secretary shall submit a notification to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives.
 (B)Waiver authorityThe Secretary may waive the requirement under subparagraph (A) in the event of an emergency circumstance that imminently threatens the protection of human life or the protection of property.
									(12)Review
 (A)In generalThe Inspector General of the Department shall conduct a review of the Joint Task Forces established under this subsection.
 (B)ContentsThe review required under subparagraph (A) shall include— (i)an assessment of the effectiveness of the structure of each Joint Task Force; and
 (ii)recommendations for enhancements to that structure to strengthen the effectiveness of the Joint Task Force.
 (C)SubmissionThe Inspector General of the Department shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives—
 (i)an initial report that contains the evaluation described in subparagraph (A) by not later than January 31, 2018; and
 (ii)a second report that contains the evaluation described in subparagraph (A) by not later than January 31, 2021.
										(13)Limitation on joint task forces
 (A)In generalThe Secretary may not establish a Joint Task Force for any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or an incident for which the Federal Emergency Management Agency has primary responsibility for management of the response under title V of this Act, including section 504(a)(3)(A), unless the responsibilities of the Joint Task Force—
 (i)do not include operational functions related to incident management, including coordination of operations; and
 (ii)are consistent with the requirements of paragraphs (3) and (4)(A) of section 503(c) and section 509(c) of this Act and section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143).
 (B)Responsibilities and functions not reducedNothing in this section shall be construed to reduce the responsibilities or functions of the Federal Emergency Management Agency or the Administrator thereof under title V of this Act and any other provision of law, including the diversion of any asset, function, or mission from the Federal Emergency Management Agency or the Administrator thereof pursuant to section 506.
 (f)Joint duty assignment programThe Secretary may establish a joint duty assignment program within the Department for the purposes of enhancing coordination in the Department and promoting workforce professional development..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 707 the following:
					Sec. 708. Department coordination..
 103.National Operations CenterSection 515 of the Homeland Security Act of 2002 (6 U.S.C. 321d) is amended— (1)in subsection (a)—
 (A)by striking emergency managers and decision makers and inserting emergency managers, decision makers, and other appropriate officials; and (B)by inserting and steady-state activity before the period at the end;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking and tribal governments and inserting tribal, and territorial governments, the private sector, and international partners; and (ii)by striking in the event of and inserting for events, threats, and incidents involving; and
 (iii)by striking and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (3)enter into agreements with other Federal operations centers and other homeland security partners, as appropriate, to facilitate the sharing of information.;
 (3)by redesignating subsection (c) as subsection (d); and (4)by inserting after subsection (b) the following:
					
 (c)Reporting requirementsEach Federal agency shall provide the National Operations Center with timely information— (1)relating to events, threats, and incidents involving a natural disaster, act of terrorism, or other man-made disaster;
 (2)concerning the status and potential vulnerability of the critical infrastructure and key resources of the United States;
 (3)relevant to the mission of the Department of Homeland Security; or (4)as may be requested by the Secretary under section 202.; and
 (5)in subsection (d), as so redesignated— (A)in the subsection heading, by striking Fire service and inserting Emergency Responder;
 (B)by striking paragraph (1) and inserting the following:  (1)Establishment of positionsThe Secretary shall establish a position, on a rotating basis, for a representative of State and local emergency responders at the National Operations Center established under subsection (b) to ensure the effective sharing of information between the Federal Government and State and local emergency response services.;
 (C)by striking paragraph (2); and (D)by redesignating paragraph (3) as paragraph (2).
					104.Homeland Security Advisory Council
 (a)In generalSection 102(b) of the Homeland Security Act of 2002 (6 U.S.C. 112(b)) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (4)shall establish a Homeland Security Advisory Council to provide advice and recommendations on homeland security and homeland security-related matters..
					105.Strategy, policy, and plans
 (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is amended by adding at the end the following:
					
						709.Office of Strategy, Policy, and Plans
 (a)In generalThere is established in the Department an Office of Strategy, Policy, and Plans. (b)Head of officeThe Office of Strategy, Policy, and Plans shall be headed by an Under Secretary for Strategy, Policy, and Plans, who shall serve as the principal policy advisor to the Secretary and be appointed by the President, by and with the advice and consent of the Senate.
 (c)FunctionsThe Office of Strategy, Policy, and Plans shall— (1)lead, conduct, and coordinate Department-wide policy development and implementation and strategic planning;
 (2)develop and coordinate policies to promote and ensure quality, consistency, and integration for the programs, offices, and activities across the Department;
 (3)develop and coordinate strategic plans and long-term goals of the Department with risk-based analysis and planning to improve operational mission effectiveness, including leading and conducting the quadrennial homeland security review under section 707;
 (4)manage Department leadership councils and provide analytics and support to such councils; (5)manage international coordination and engagement for the Department;
 (6)review and incorporate, as appropriate, external stakeholder feedback into Department policy; and (7)carry out such other responsibilities as the Secretary determines appropriate.
 (d)Coordination by department componentsTo ensure consistency with the policy priorities of the Department, the head of each component of the Department shall coordinate with the Office of Strategy, Policy, and Plans in establishing or modifying policies or strategic planning guidance.
							(e)Homeland security statistics and joint analysis
 (1)Homeland security statisticsThe Under Secretary for Strategy, Policy, and Plans shall— (A)establish standards of reliability and validity for statistical data collected and analyzed by the Department;
 (B)be provided with statistical data maintained by the Department regarding the operations of the Department;
 (C)conduct or oversee analysis and reporting of such data by the Department as required by law or directed by the Secretary; and
 (D)ensure the accuracy of metrics and statistical data provided to Congress. (2)Transfer of responsibilitiesThere shall be transferred to the Under Secretary for Strategy, Policy, and Plans the maintenance of all immigration statistical information of U.S. Customs and Border Protection and U.S. Citizenship and Immigration Services, which shall include information and statistics of the type contained in the publication entitled Yearbook of Immigration Statistics prepared by the Office of Immigration Statistics, including region-by-region statistics on the aggregate number of applications and petitions filed by an alien (or filed on behalf of an alien) and denied, and the reasons for such denials, disaggregated by category of denial and application or petition type..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 708 the following:
					Sec. 709. Office of Strategy, Policy, and Plans..
				106.Authorization of the Office for Partnerships Against Violent Extremism of the Department of
			 Homeland Security
 (a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended— (1)by inserting after section 801 the following:
						
							802.Office for Partnerships Against Violent Extremism
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary for Partnerships Against Violent Extremism designated under subsection (c).
 (3)Countering violent extremismThe term countering violent extremism means proactive and relevant actions to counter recruitment, radicalization, and mobilization to violence and to address the immediate factors that lead to violent extremism and radicalization.
 (4)Domestic terrorism; international terrorismThe terms domestic terrorism and international terrorism have the meanings given those terms in section 2331 of title 18, United States Code. (5)RadicalizationThe term radicalization means the process by which an individual chooses to facilitate or commit domestic terrorism or international terrorism.
 (6)Violent extremismThe term violent extremism means international or domestic terrorism. (b)EstablishmentThere is in the Department an Office for Partnerships Against Violent Extremism.
 (c)Head of officeThe Office for Partnerships Against Violent Extremism shall be headed by an Assistant Secretary for Partnerships Against Violent Extremism, who shall be designated by the Secretary and report directly to the Secretary.
 (d)Deputy assistant secretary; assignment of personnelThe Secretary shall— (1)designate a career Deputy Assistant Secretary for Partnerships Against Violent Extremism; and
 (2)assign or hire, as appropriate, permanent staff to the Office for Partnerships Against Violent Extremism.
									(e)Responsibilities
 (1)In generalThe Assistant Secretary shall be responsible for the following: (A)Leading the efforts of the Department to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive efforts to counter violent extremism. Such efforts shall include the following:
 (i)Partnering with communities to address vulnerabilities that can be exploited by violent extremists in the United States and explore potential remedies for government and non-government nongovernment institutions.
 (ii)Working with civil society groups and communities to counter violent extremist propaganda, messaging, or recruitment.
 (iii)In coordination with the Office for Civil Rights and Civil Liberties of the Department, managing the outreach and engagement efforts of the Department directed toward communities at risk for radicalization and recruitment for violent extremist activities.
 (iv)Ensuring relevant information, research, and products inform efforts to counter violent extremism. (v)Developing and maintaining Department-wide strategy, plans, policies, and programs to counter violent extremism. Such plans shall, at a minimum, address each of the following:
 (I)The Department’s plan to leverage new and existing Internet and other technologies and social media platforms to improve non-government nongovernment efforts to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, and foreign partners engaged in similar counter-messaging efforts.
 (II)The Department’s countering violent extremism-related engagement efforts. (III)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism.
 (vi)Coordinating with the Office for Civil Rights and Civil Liberties of the Department to ensure all of the activities of the Department related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all persons.
 (vii)In coordination with the Under Secretary for Science and Technology and in consultation with the Under Secretary for Intelligence and Analysis, identifying and recommending new empirical research and analysis requirements to ensure the dissemination of information and methods for Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement personnel, and non-governmental nongovernmental partners to utilize such research and analysis.
 (viii)Assessing the methods used by violent extremists to disseminate propaganda and messaging to communities at risk for recruitment by violent extremists.
 (B)Developing a digital engagement strategy that expands the outreach efforts of the Department to counter violent extremist messaging by—
 (i)exploring ways to utilize relevant Internet and other technologies and social media platforms; and (ii)maximizing other resources available to the Department.
 (C)Serving as the primary representative of the Department in coordinating countering violent extremism efforts with other Federal departments and agencies and non-governmental nongovernmental organizations.
 (D)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
 (E)In coordination with the Administrator, providing guidance regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism.
 (F)Developing a plan to expand philanthropic support for domestic efforts related to countering violent extremism, including by identifying viable community projects and needs for possible philanthropic support.
 (2)Communities at riskFor purposes of this subsection, the term communities at risk shall not include a community that is determined to be at risk solely on the basis of race, religious affiliation, or ethnicity.
									(f)Strategy To counter violent extremism in the united states
 (1)StrategyNot later than 90 days after the date of enactment of this section, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives a comprehensive Department strategy to counter violent extremism in the United States.
 (2)Contents of strategyThe strategy required under paragraph (1) shall, at a minimum, address each of the following: (A)The Department’s digital engagement effort, including a plan to leverage new and existing Internet, digital, and other technologies and social media platforms to counter violent extremism, as well as the best practices and lessons learned from other Federal, State, local, tribal, territorial, non-governmental nongovernmental, and foreign partners engaged in similar counter-messaging activities.
 (B)The Department’s countering violent extremism-related engagement and outreach activities. (C)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for activities relating to countering violent extremism.
 (D)Ensuring all activities related to countering violent extremism adhere to relevant Department and applicable Department of Justice guidance regarding privacy, civil rights, and civil liberties, including safeguards against discrimination.
 (E)The development of qualitative and quantitative outcome-based metrics to evaluate the Department’s programs and policies to counter violent extremism.
 (F)An analysis of the homeland security risk posed by violent extremism based on the threat environment and empirical data assessing terrorist activities and incidents, and violent extremist propaganda, messaging, or recruitment.
 (G)Information on the Department’s near-term, mid-term, and long-term risk-based goals for countering violent extremism, reflecting the risk analysis conducted under subparagraph (F).
 (3)Strategic considerationsIn drafting the strategy required under paragraph (1), the Secretary shall consider including the following:
 (A)Departmental efforts to undertake research to improve the Department’s understanding of the risk of violent extremism and to identify ways to improve countering violent extremism activities and programs, including outreach, training, and information sharing programs.
 (B)The Department’s nondiscrimination policies as they relate to countering violent extremism. (C)Departmental efforts to help promote community engagement and partnerships to counter violent extremism in furtherance of the strategy.
 (D)Departmental efforts to help increase support for programs and initiatives to counter violent extremism of other Federal, State, local, tribal, territorial, non-governmental nongovernmental, and foreign partners that are in furtherance of the strategy, and which adhere to all relevant constitutional, legal, and privacy protections.
 (E)Departmental efforts to disseminate to local law enforcement agencies and the general public information on resources, such as training guidance, workshop reports, and the violent extremist threat, through multiple platforms, including the development of a dedicated webpage, and information regarding the effectiveness of those efforts.
 (F)Departmental efforts to use cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for efforts relating to countering violent extremism, and information regarding the effectiveness of those efforts.
 (G)Information on oversight mechanisms and protections to ensure that activities and programs undertaken pursuant to the strategy adhere to all relevant constitutional, legal, and privacy protections.
 (H)Departmental efforts to conduct oversight of all countering violent extremism training and training materials and other resources developed or funded by the Department.
 (I)Departmental efforts to foster transparency by making, to the extent practicable, all regulations, guidance, documents, policies, and training materials publicly available, including through any webpage developed under subparagraph (E).
										(4)Strategic implementation plan
 (A)In generalNot later than 90 days after the date on which the Secretary submits the strategy required under paragraph (1), the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives an implementation plan for each of the components and offices of the Department with responsibilities under the strategy.
 (B)ContentsThe implementation plan required under subparagraph (A) shall include an integrated master schedule and cost estimate for activities and programs contained in the implementation plan, with specificity on how each such activity and program aligns with near-term, mid-term, and long-term goals specified in the strategy required under paragraph (1).
 (g)Annual reportNot later than April 1, 2017, and annually thereafter, the Assistant Secretary shall submit to Congress an annual report on the Office for Partnerships Against Violent Extremism, which shall include the following:
 (1)A description of the status of the programs and policies of the Department for countering violent extremism in the United States.
 (2)A description of the efforts of the Office for Partnerships Against Violent Extremism to cooperate with and provide assistance to other Federal departments and agencies.
 (3)Qualitative and quantitative metrics for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies.
 (4)An accounting of— (A)grants and cooperative agreements awarded by the Department to counter violent extremism; and
 (B)all training specifically aimed at countering violent extremism sponsored by the Department. (5)An analysis of how the Department’s activities to counter violent extremism correspond and adapt to the threat environment.
 (6)A summary of how civil rights and civil liberties are protected in the Department’s activities to counter violent extremism.
 (7)An evaluation of the use of section 2003 and section 2004 grants and cooperative agreements awarded to support efforts of local communities in the United States to counter violent extremism, including information on the effectiveness of such grants and cooperative agreements in countering violent extremism.
 (8)A description of how the Office for Partnerships Against Violent Extremism incorporated lessons learned from the countering violent extremism programs and policies of foreign, State, local, tribal, and territorial governments and stakeholder communities.
 (h)Annual reviewNot later than 1 year after the date of enactment of this section, and every year thereafter, the Office for Civil Rights and Civil Liberties of the Department shall—
 (1)conduct a review of the Office for Partnerships Against Violent Extremism activities to ensure that all of the activities of the Office related to countering violent extremism respect the privacy, civil rights, and civil liberties of all persons; and
 (2)make publicly available on the website of the Department a report containing the results of the review conducted under paragraph (1).; and
 (2)in section 2008(b)(1)— (A)in subparagraph (A), by striking or at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
							
 (C)to support any organization or group which has knowingly or recklessly funded domestic terrorism or international terrorism (as those terms are defined in section 2331 of title 18, United States Code) or organization or group known to engage in or recruit to such activities, as determined by the Assistant Secretary for Partnerships Against Violent Extremism in consultation with the Administrator and the heads of other appropriate Federal departments and agencies..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 801 the following:
					Sec. 802. Office for Partnerships Against Violent Extremism..
 (c)SunsetEffective on the date that is 7 years after the date of enactment of this Act— (1)section 802 of the Homeland Security Act of 2002, as added by subsection (a), is repealed; and
 (2)the table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 802.
					IIDepartment accountability, efficiency, and workforce reforms
			201.Duplication review
 (a)In generalThe Secretary shall— (1)not later than 1 year after the date of enactment of this Act, complete a review of the international affairs offices, functions, and responsibilities of the Department to identify and eliminate areas of unnecessary duplication; and
 (2)not later than 30 days after the date on which the Secretary completes the review under subparagraph (A) paragraph (1), provide the results of the review to the congressional homeland security committees.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the congressional homeland security committees an action plan, including corrective steps and an estimated date of completion, to address areas of duplication, fragmentation, and overlap and opportunities for cost savings and revenue enhancement, as identified by the Government Accountability Office based on the annual report of the Government Accountability Office entitled Additional Opportunities to Reduce Fragmentation, Overlap, and Duplication and Achieve Other Financial Benefits.
 (b)(c)ExclusionThis subsection section shall not apply to international activities related to the protective mission of the United States Secret Service, or to the United States Coast Guard when operating under the direct authority of the Secretary of Defense or the Secretary of the Navy.
				202.Information technology strategic plan
 (a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended by adding at the end the following:
					
 (c)Strategic plansConsistent with the timing set forth in section 306(a) of title 5, United States Code, and the requirements under section 3506 of title 44, United States Code, the Chief Information Officer shall develop, make public, and submit to the congressional homeland security committees an information technology strategic plan, which shall include how—
 (1)information technology will be leveraged to meet the priority goals and strategic objectives of the Department;
 (2)the budget of the Department aligns with priorities specified in the information technology strategic plan;
 (3)unnecessary unnecessarily duplicative, legacy, and outdated information technology within and across the Department will be identified and eliminated, and an estimated date for the identification and elimination of duplicative information technology within and across the Department;
 (4)the Chief Information Officer will coordinate with components of the Department to ensure that information technology policies are effectively and efficiently implemented across the Department;
 (5)a list of information technology projects, including completion dates, will be made available to the public and Congress;
 (6)the Chief Information Officer will inform Congress of high risk projects and cybersecurity risks; and
 (7)the Chief Information Officer plans to maximize the use and purchase of commercial off-the-shelf information technology products and services..
				203.Software licensing
 (a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343), as amended by section 202 of this Act, is amended by adding at the end the following:
					
						(d)Software licensing
 (1)In generalNot later than 180 days after the date of enactment of this subsection, and every 2 years thereafter, the Chief Information Officer, in consultation with Chief Information Officers of components of the Department, shall—
 (A)conduct a Department-wide inventory of all existing software licenses held by the Department, including utilized and unutilized licenses;
 (B)assess the needs of the Department for software licenses for the subsequent 2 fiscal years; (C)assess the actions that could be carried out by the Department to achieve the greatest possible economies of scale and cost savings in the procurement of software licenses;
 (D)determine how the use of technological advancements will impact the needs for software licenses for the subsequent 2 fiscal years;
 (E)establish plans and estimated costs for eliminating unutilized software licenses for the subsequent 2 fiscal years; and
 (F)consult with the Federal Chief Information Officer to identify best practices in the Federal government Government for purchasing and maintaining software licenses.
								(2)Excess software licensing
 (A)Plan to reduce software licensesIf the Chief Information Officer determines through the inventory conducted under paragraph (1)(A) that the number of software licenses held by the Department exceed the needs of the Department as assessed under paragraph (1)(B), the Secretary, not later than 90 days after the date on which the inventory is completed, shall establish a plan for bringing the number of such software licenses into balance with such needs of the Department.
								(B)Prohibition on procurement of excess software licenses
 (i)In generalExcept as provided in clause (ii), upon completion of a plan established under paragraph (1) subparagraph (A), no additional budgetary resources may be obligated for the procurement of additional software licenses of the same types until such time as the needs of the Department equals or exceeds the number of used and unused licenses held by the Department.
 (ii)ExceptionThe Chief Information Officer may authorize the purchase of additional licenses and amend the number of needed licenses as necessary.
 (3)Submission to congressThe Chief Information Officer shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a copy of each inventory conducted under paragraph (1)(A), each plan established under paragraph (2)(A), and each exception exercised under paragraph (2)(B)(ii)..
 (b)GAO reviewNot later than 1 year after the date on which the results of the first inventory are submitted to Congress under subsection 703(d) of the Homeland Security Act of 2002, as added by subsection (a), the Comptroller General of the United States shall assess whether the Department complied with the requirements under paragraphs (1) and (2)(A) of such section 703(d) and provide the results of the review to the congressional homeland security committees.
 204.Workforce strategySection 704 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended to read as follows: (a)In generalSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended—
 (1)by striking The Chief Human Capital Officer and inserting the following:  (a)In generalThe Chief Human Capital Officer; and
 (2)by adding at the end the following:  704.Chief Human Capital Officer (a)In generalThere is a Chief Human Capital Officer of the Department, who shall report directly to the Under Secretary for Management.
 (b)ResponsibilitiesIn addition to the responsibilities set forth in chapter 14 of title 5, United States Code, and other applicable law, the Chief Human Capital Officer of the Department shall—
 (1)develop and implement strategic workforce planning policies that are consistent with Government-wide leading principles and in line with Department strategic human capital goals and priorities;
 (2)develop performance measures to provide a basis for monitoring and evaluating Department-wide strategic workforce planning efforts;
 (3)develop, improve, and implement policies, including compensation flexibilities available to Federal agencies where appropriate, to recruit, hire, train, and retain the workforce of the Department, in coordination with all components of the Department;
 (4)identify methods for managing and overseeing human capital programs and initiatives, in coordination with the head of each component of the Department;
 (5)develop a career path framework and create opportunities for leader development in coordination with all components of the Department;
 (6)lead the efforts of the Department for managing employee resources, including training and development opportunities, in coordination with each component of the Department;
 (7)work to ensure the Department is implementing human capital programs and initiatives and effectively educating each component of the Department about these programs and initiatives;
 (8)identify and eliminate unnecessary and duplicative human capital policies and guidance; (9)provide input concerning the hiring and performance of the Chief Human Capital Officer or comparable official in each component of the Department; and
 (10)ensure that all employees of the Department are informed of their rights and remedies under chapters 12 and 23 of title 5, United States Code.
									(b)(c)Component strategies
 (1)In generalEach component of the Department shall, in coordination with the Chief Human Capital Officer of the Department, develop a 5-year workforce strategy for the component that will support the goals, objectives, and performance measures of the Department for determining the proper balance of Federal employees and private labor resources.
 (2)Strategy requirementsIn developing the strategy required under paragraph (1), each component shall consider the effect on human resources associated with creating additional Federal full-time equivalent positions, converting private contractors to Federal employees, or relying on the private sector for goods and services, including—
 (A)hiring projections, including occupation and grade level, as well as corresponding salaries, benefits, and hiring or retention bonuses;
 (B)the identification of critical skills requirements over the 5-year period, any current or anticipated deficiency in critical skills required at the Department, and the training or other measures required to address those deficiencies in skills;
 (C)recruitment of qualified candidates and retention of qualified employees; (D)supervisory and management requirements;
 (E)travel and related personnel support costs; (F)the anticipated cost and impact on mission performance associated with replacing Federal personnel due to their retirement or other attrition; and
 (G)other appropriate factors. (c)(d)Annual submissionNot later than 90 days after the date on which the Secretary submits the annual budget justification for the Department, the Secretary shall submit to the congressional homeland security committees a report that includes a table, delineated by component with actual and enacted amounts, including—
 (1)information on the progress within the Department of fulfilling the workforce strategies developed under subsection (b)(c); and
 (2)the number of on-board staffing for Federal employees from the prior fiscal year; (3)the total contract hours submitted by each prime contractor as part of the service contract inventory required under section 743 of the Financial Services and General Government Appropriations Act, 2010 (division C of Public Law 111–117; 31 U.S.C. 501 note) with respect to—
 (A)support service contracts; (B)federally funded research and development center contracts; and
 (C)science, engineering, technical, and administrative contracts; and (4)the number of full-time equivalent personnel identified under the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.)..
					205.Whistleblower protections
 (a)In generalSection 883 of the Homeland Security Act of 2002 (6 U.S.C. 463) is amended to read as follows:  883.Whistleblower protections (a)DefinitionsIn this section—
 (1)the term new employee means an individual— (A)appointed to a position as an employee of the Department on or after the date of enactment of the DHS Accountability Act of 2016; and
 (B)who has not previously served as an employee of the Department; (2)the term prohibited personnel action means taking or failing to take an action in violation of paragraph (8) or (9) of section 2302(b) of title 5, Untied United States Code, against an employee of the Department;
 (3)the term supervisor means a supervisor, as defined under section 7103(a) of title 5, United States Code, who is employed by the Department; and
 (4)the term whistleblower protections means the protections against and remedies for a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of section 2302(b) of title 5, United States Code.
								(b)Adverse actions
 (1)Proposed adverse actionsIn accordance with paragraph (2), the Secretary shall propose against a supervisor whom the Secretary, an administrative law judge, the Merit Systems Protection Board, the Office of Special Counsel, an adjudicating body provided under a union contract, a Federal judge, or the Inspector General of the Department determines committed a prohibited personnel action the following adverse actions:
 (A)With respect to the first prohibited personnel action, an adverse action that is not less than a 12-day suspension.
 (B)With respect to the second prohibited personnel action, removal. (2)Procedures (A)NoticeA supervisor against whom an adverse action under paragraph (1) is proposed is entitled to written notice.
									(B)Answer and evidence
 (i)In generalA supervisor who is notified under subparagraph (A) that the supervisor is the subject of a proposed adverse action under paragraph (1) is entitled to 14 days following such notification to answer and furnish evidence in support of the answer.
 (ii)No evidenceAfter the end of the 14-day period described in clause (i), if a supervisor does not furnish evidence as described in clause (i) or if the Secretary determines that such evidence is not sufficient to reverse the proposed adverse action, the Secretary shall carry out the adverse action.
 (C)Scope of proceduresParagraphs (1) and (2) of subsection (b) and subsection (c) of section 7513 of title 5, United States Code, and paragraphs (1) and (2) of subsection (b) and subsection (c) of section 7543 of title 5, United States Code, shall not apply with respect to an adverse action carried out under this subsection.
									(3)Limitation
 No limitation on other adverse actionsWith respect to a prohibited personnel action, if the Secretary carries out an adverse action against a supervisor under another provision of law, the Secretary may carry out an additional adverse action under this subsection based on the same prohibited personnel action.
 (c)Training for supervisorsIn consultation with the Special Counsel and the Inspector General of the Department, the Secretary shall provide training regarding how to respond to complaints alleging a violation of whistleblower protections available to employees of the Department—
 (1)to employees appointed to supervisory positions in the Department who have not previously served as a supervisor; and
 (2)on an annual basis, to all employees of the Department serving in a supervisory position. (d)Information on whistleblower protections (1)Responsibilities of secretaryThe Secretary shall be responsible for—
 (A)the prevention of prohibited personnel practices; (B)the compliance with and enforcement of applicable civil service laws, rules, and regulations and other aspects of personnel management; and
 (C)ensuring (in consultation with the Special Counsel and the Inspector General of the Department) that employees of the Department are informed of the rights and remedies available to them under chapters 12 and 23 of title 5, United States Code, including—
 (i)information regarding whistleblower protections available to new employees during the probationary period;
 (ii)the role of the Office of Special Counsel and the Merit Systems Protection Board with regard to whistleblower protections; and
 (iii)how to make a lawful disclosure of information that is specifically required by law or Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs to the Special Counsel, the Inspector General of the Department, Congress, or other Department employee designated to receive such disclosures.
 (2)TimingThe Secretary shall ensure that the information required to be provided under paragraph (1) is provided to each new employee of the Department not later than 6 months after the date the new employee is appointed.
 (3)Information onlineThe Secretary shall make available information regarding whistleblower protections applicable to employees of the Department on the public website of the Department, and on any online portal that is made available only to employees of the Department.
 (4)DelegeesAny employee to whom the Secretary delegates authority for personnel management, or for any aspect thereof, shall, within the limits of the scope of the delegation, be responsible for the activities described in paragraph (1).
 (e)Rules of constructionNothing in this section shall be construed to exempt the Department from requirements applicable with respect to executive agencies—
 (1)to provide equal employment protection for employees of the Department (including pursuant to section 2302(b)(1) of title 5, United States Code, and the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note)); or
 (2)to provide whistleblower protections for employees of the Department (including pursuant to paragraphs (8) and (9) of section 2302(b) of title 5, United States Code, and the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note))..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by striking the item relating to section 883 and inserting the following:
					Sec. 883. Whistleblower protections..
 206.Cost savings and efficiency reviewsNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Under Secretary for Management, shall submit to the congressional homeland security committees a report, which may include a classified or other appropriately controlled annex containing any information required to be submitted under this section that is restricted from public disclosure in accordance with Federal law, including information that is not publicly releasable, that—
 (1)provides a detailed accounting of the management and administrative expenditures and activities of each component of the Department and identifies potential cost savings, avoidances, and efficiencies for those expenditures and activities;
 (2)examines major physical assets of the Department, as defined by the Secretary; (3)reviews the size, experience level, and geographic distribution of the operational personnel of the Department; and
 (4)makes recommendations for adjustments in the management and administration of the Department that would reduce deficiencies in the capabilities of the Department, reduce costs, and enhance efficiencies.; and
 (5)examines— (A)how employees who carry out management and administrative functions at Department headquarters coordinate with employees who carry out similar functions at—
 (i)each component of the Department; (ii)the Office of Personnel Management; and
 (iii)the General Services Administration; and
 (B)whether any unnecessary duplication, overlap, or fragmentation exists with respect to those functions. 
					207.Abolishment of certain offices
 (a)Abolishment of the director of shared servicesThe position of Director of Shared Services in the Department is abolished. (b)Abolishment of the office of the director of counternarcotics enforcementThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
 (1)in section 843(b)(1)(B) (6 U.S.C. 413(b)(1)(B)), by striking by— and all that follows through the end and inserting by the Secretary; and; (2)by repealing section 878 (6 U.S.C. 458); and
 (3)in the table of contents in section 1(b) (Public Law 107–296; 116 Stat. 2135), by striking the item relating to section 878.
 (1)AbolishmentThe Office of the Director of Counternarcotics Enforcement in the Department is abolished. (2)Technical and conforming amendmentSection 843(b)(1)(B) of the Homeland Security Act of 2002 (6 U.S.C. 413(b)(1)(B)) is amended by striking by— and all that follows through the end and inserting by the Secretary; and.
					IIIDepartment transparency and assessments
			301.Homeland security statistics and metrics
 (a)In generalSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by striking subsection (b) and inserting the following:
					
						(b)Homeland security statistics and joint analysis
 (1)Homeland security statisticsThe Under Secretary for Management shall— (A)establish standards of reliability and validity for statistical data collected and analyzed by the Department;
 (B)be provided with statistical data maintained by the Department regarding the operations of the Department;
 (C)conduct or oversee analysis and reporting of such data by the Department as required by law or directed by the Secretary; and
 (D)ensure the accuracy of metrics and statistical data provided to Congress. (2)Transfer of responsibilitiesThere shall be transferred to the Under Secretary for Management the maintenance of all immigration statistical information of U.S. Customs and Border Protection and U.S. Citizenship and Immigration Services, which shall include information and statistics of the type contained in the publication entitled Yearbook of Immigration Statistics prepared by the Office of Immigration Statistics, including region-by-region statistics on the aggregate number of applications and petitions filed by an alien (or filed on behalf of an alien) and denied, and the reasons for such denials, disaggregated by category of denial and application or petition type..
 (b)(a)Immigration functionsSection 478(a) of the Homeland Security Act of 2002 (6 U.S.C. 298(a)) is amended— (1)in paragraph (1), by striking to the Committees on the Judiciary and Government Reform of the House of Representatives, and to the Committees on the Judiciary and Government Affairs of the Senate, and inserting the Committee on the Judiciary of the Senate, the Committee on the Judiciary of the House of Representatives, and the congressional homeland security committees; and
 (2)in paragraph (2), by adding at the end the following:  (I)The number of persons known to have overstayed the terms of their visa, by visa type.
 (J)An estimated percentage of persons believed to have overstayed their visa, by visa type. (K)A description of immigration enforcement actions..
					(c)(b)Border security metrics
 (1)DefinitionsIn this subsection: (A)Appropriate congressional committeesThe term appropriate congressional committees means—
 (i)the Committee on Homeland Security and Governmental Affairs of the Senate; (ii)the Committee on Homeland Security of the House of Representatives;
 (iii)the Committee on the Judiciary of the Senate; and (iv)the Committee on the Judiciary of the House of Representatives.
 (B)Consequence delivery systemThe term Consequence Delivery System means the series of consequences applied by the Border Patrol to persons unlawfully entering the United States to prevent unlawful border crossing recidivism.
 (C)Got awayThe term got away means an unlawful border crosser who— (i)is directly or indirectly observed making an unlawful entry into the United States; and
 (ii)is not a turn back and is not apprehended.
 (D)Known migrant flowThe term known migrant flow means the sum of the number of undocumented migrants— (i)interdicted at sea;
 (ii)identified at sea, but not interdicted; (iii)that successfully entered the United States through the maritime border; or
 (iv)not described in clause (i), (ii), or (iii), which were otherwise reported, with a significant degree of certainty, as having entered, or attempted to enter, the United States through the maritime border.
 (E)Major violatorThe term major violator means a person or entity that has engaged in serious criminal activities at any land, air, or sea port of entry, including—
 (i)possession of illicit drugs; (ii)smuggling of prohibited products;
 (iii)human smuggling; (iv)weapons possession;
 (v)use of fraudulent United States documents; or (vi)other offenses that are serious enough to result in arrest.
 (F)Situational awarenessThe term situational awareness means knowledge and unified understanding of current unlawful cross-border activity, including— (i)threats and trends concerning illicit trafficking and unlawful crossings;
 (ii)the ability to forecast future shifts in such threats and trends; (iii)the ability to evaluate such threats and trends at a level sufficient to create actionable plans; and
 (iv)the operational capability to conduct persistent and integrated surveillance of the international borders of the United States.
 (G)Transit zoneThe term transit zone means the sea corridors of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and the eastern Pacific Ocean through which undocumented migrants and illicit drugs transit, either directly or indirectly, to the United States.
 (H)Turn backThe term turn back means an unlawful border crosser who, after making an unlawful entry into the United States, promptly returns to the country from which such crosser entered.
 (I)Unlawful border crossing effectiveness rateThe term unlawful border crossing effectiveness rate means the percentage that results from dividing— (i)the number of apprehensions and turn backs; and
 (ii)the number of apprehensions, estimated unlawful entries, turn backs, and got aways. (J)Unlawful entryThe term unlawful entry means an unlawful border crosser who enters the United States and is not apprehended by a border security component of the Department.
						(2)Metrics for securing the border between ports of entry
 (A)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of security between ports of entry. The Secretary shall annually implement the metrics developed under this subsection subparagraph, which shall include—
 (i)estimates, using alternative methodologies, including recidivism data, survey data, known-flow data, and technologically measured data, of—
 (I)total attempted unlawful border crossings; (II)the rate of apprehension of attempted unlawful border crossers; and
 (III)the number of unlawful entries; (ii)a situational awareness achievement metric, which measures situational awareness achieved in each Border Patrol sector;
 (iii)an unlawful border crossing effectiveness rate; (iv)a probability of detection, which compares the estimated total unlawful border crossing attempts not detected by the Border Patrol to the unlawful border crossing effectiveness rate, as informed by clause (i);
 (v)an illicit drugs seizure rate for drugs seized by the Border Patrol, which compares the ratio of the amount and type of illicit drugs seized by the Border Patrol in any fiscal year to the average of the amount and type of illicit drugs seized by the Border Patrol in the immediately preceding 5 fiscal years;
 (vi)a weight-to-frequency rate, which compares the average weight of marijuana seized per seizure by the Border Patrol in any fiscal year to such weight-to-frequency rate for the immediately preceding 5 fiscal years;
 (vii)estimates of the impact of the Consequence Delivery System on the rate of recidivism of unlawful border crossers over multiple fiscal years; and
 (viii)an examination of each consequence referred to in clause (vii), including—
 (I)voluntary return; (II)warrant of arrest or notice to appear;
 (III)expedited removal; (IV)reinstatement of removal;
 (V)alien transfer exit program; (VI)Operation Streamline;
 (VII)standard prosecution; and (VIII)Operation Against Smugglers Initiative on Safety and Security.
 (B)Metrics consultationIn developing the metrics required under subparagraph (A), the Secretary shall— (i)consult with the appropriate components of the Department; and
 (ii)as appropriate, work with other agencies, including the Office of Refugee Resettlement of the Department of Health and Human Services and the Executive Office for Immigration Review of the Department of Justice, to ensure that authoritative data sources are utilized.
 (C)Manner of collectionThe data used by the Secretary shall be collected and reported in a consistent and standardized manner across all Border Patrol sectors, informed by situational awareness.
						(3)Metrics for securing the border at ports of entry
 (A) In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of security at ports of entry. The Secretary shall annually implement the metrics developed under this subsection subparagraph, which shall include—
 (i)estimates, using alternative methodologies, including survey data and randomized secondary screening data, of—
 (I)total attempted inadmissible border crossings; (II)the rate of apprehension of attempted inadmissible border crossings; and
 (III)the number of unlawful entries; (ii)the amount and type of illicit drugs seized by the Office of Field Operations of U.S. Customs and Border Protection at United States land, air, and sea ports during the previous fiscal year;
 (iii)an illicit drugs seizure rate for drugs seized by the Office of Field Operations, which compares the ratio of the amount and type of illicit drugs seized by the Office of Field Operations in any fiscal year to the average of the amount and type of illicit drugs seized by the Office of Field Operations in the immediately preceding 5 fiscal years;
 (iv)in consultation with the Office of National Drug Control Policy and the United States Southern Command, a cocaine seizure effectiveness rate, which is the percentage resulting from dividing—
 (I)the amount of cocaine seized by the Office of Field Operations; and (II)the total estimated cocaine flow rate at ports of entry along the land border;
 (v)the number of infractions related to travelers and cargo committed by major violators who are apprehended by the Office of Field Operations at ports of entry, and the estimated number of such infractions committed by major violators who are not apprehended;
 (vi)a measurement of how border security operations affect crossing times, including— (I)a wait time ratio that compares the average wait times to total commercial and private vehicular traffic volumes at each port of entry;
 (II)an infrastructure capacity utilization rate that measures traffic volume against the physical and staffing capacity at each port of entry;
 (III)a secondary examination rate that measures the frequency of secondary examinations at each port of entry; and
 (IV)an enforcement rate that measures the effectiveness of secondary examinations at detecting major violators; and
 (vii)a cargo scanning rate that includes— (I)a comparison of the number of high-risk cargo containers scanned by the Office of Field Operations at each United States seaport during the fiscal year to the total number of high-risk cargo containers entering the United States at each seaport during the previous fiscal year;
 (II)the percentage of all cargo that is considered high-risk cargo; and (III)the percentage of high-risk cargo scanned—
 (aa)upon arrival at a United States seaport before entering United States commerce; and (bb)before being laden on a vessel destined for the United States.
 (B)Metrics consultationIn developing the metrics required under subparagraph (A), the Secretary shall— (i)consult with the appropriate components of the Department; and
 (ii)as appropriate, work with other agencies, including the Office of Refugee Resettlement of the Department of Health and Human Services and the Executive Office for Immigration Review of the Department of Justice, to ensure that authoritative data sources are utilized.
 (C)Manner of collectionThe data used by the Secretary shall be collected and reported in a consistent and standardized manner across all field offices, informed by situational awareness.
						(4)Metrics for securing the maritime border
 (A)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of security in the maritime environment. The Secretary shall annually implement the metrics developed under this subsection subparagraph, which shall include—
 (i)situational awareness achieved in the maritime environment; (ii)an undocumented migrant interdiction rate, which compares the migrants interdicted at sea to the total known migrant flow;
 (iii)an illicit drugs removal rate, for drugs removed inside and outside of a transit zone, which compares the amount and type of illicit drugs removed, including drugs abandoned at sea, by the Department’s maritime security components in any fiscal year to the average of the amount and type of illicit drugs removed by the Department’s maritime components for in the immediately preceding 5 fiscal years;
 (iv)in consultation with the Office of National Drug Control Policy and the United States Southern Command, a cocaine removal effectiveness rate, for cocaine removed inside a transit zone and outside a transit zone;, which compares the amount of cocaine removed by the Department’s maritime security components by the total documented cocaine flow rate, as contained in Federal drug databases;
 (v)a response rate, which compares the ability of the maritime security components of the Department to respond to and resolve known maritime threats, whether inside and or outside a transit zone, by placing assets on-scene, to the total number of events with respect to which the Department has known threat information; and
 (vi)an intergovernmental response rate, which compares the ability of the maritime security components of the Department or other United States Government entities to respond to and resolve actionable maritime threats, whether inside or outside the Western Hemisphere transit zone, by targeting maritime threats in order to detect them, and of those threats detected, the total number of maritime threats interdicted or disrupted.
 (B)Metrics consultationIn developing the metrics required under subparagraph (A), the Secretary shall— (i)consult with the appropriate components of the Department; and
 (ii)as appropriate, work with other agencies, including the Drug Enforcement Agency, the Department of Defense, and the Department of Justice, to ensure that authoritative data sources are utilized.
 (C)Manner of collectionThe data used by the Secretary shall be collected and reported in a consistent and standardized manner, informed by situational awareness.
						(5)Air and marine security metrics in the land domain
 (A)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall develop metrics, informed by situational awareness, to measure the effectiveness of the aviation assets and operations of the Office of Air and Marine of U.S. Customs and Border Enforcement. The Secretary shall annually implement the metrics developed under this subsection subparagraph, which shall include—
 (i)an effectiveness rate, which compares Office of Air and Marine flight hours requirements to the number of flight hours flown by such Office;
 (ii)a funded flight hour effectiveness rate, which compares the number of funded flight hours appropriated to the Office of Air and Marine to the number of actual flight hours flown by such Office;
 (iii)a readiness rate, which compares the number of aviation missions flown by the Office of Air and Marine to the number of aviation missions cancelled by such Office due to maintenance, operations, or other causes;
 (iv)the number of missions cancelled by such Office due to weather compared to the total planned missions;
 (v)the number of subjects detected by the Office of Air and Marine through the use of unmanned aerial systems and manned aircrafts;
 (vi)the number of apprehensions assisted by the Office of Air and Marine through the use of unmanned aerial systems and manned aircrafts;
 (vii)the number and quantity of illicit drug seizures assisted by the Office of Air and Marine through the use of unmanned aerial systems and manned aircrafts; and
 (viii)the number of times that usable intelligence related to border security was obtained through the use of unmanned aerial systems and manned aircraft.
 (B)Metrics consultationIn developing the metrics required under subparagraph (A), the Secretary shall— (i)consult with the appropriate components of the Department; and
 (ii)as appropriate, work with other agencies, including the Department of Justice, to ensure that authoritative data sources are utilized.
 (C)Manner of collectionThe data used by the Secretary shall be collected and reported in a consistent and standardized manner, informed by situational awareness.
 (c)Data transparencyThe Secretary shall— (1)in accordance with applicable privacy laws, make data related to apprehensions, inadmissible aliens, drug seizures, and other enforcement actions available to the public, academic research communities, and law enforcement communities; and
 (2)provide the Office of Immigration Statistics of the Department with unfettered access to the data described in paragraph (1).
					(d)Evaluation by the government accountability office and the secretary of homeland security
					(1)Metrics report
 (A)Mandatory disclosuresThe Secretary shall submit an annual report containing the metrics required under paragraphs (2) through (5) of subsection (c)(b) and the data and methodology used to develop such metrics to—
 (i)the appropriate congressional committees; and (ii)the Comptroller General of the United States.
 (B)Permissible disclosuresThe Secretary, for the purpose of validation and verification, may submit the annual report described in subparagraph (A) to—
 (i)the National Center for Border Security and Immigration; (ii)the head of a national laboratory within the Department laboratory network with prior expertise in border security; and
							(C)
 (iii)a Federally Funded Research and Development Center sponsored by the Department. (2)GAO reportNot later than 270 days after receiving the first report under paragraph (1)(A), and biennially thereafter for the following 10 years, the Comptroller General of the United States, shall submit a report to the appropriate congressional committees that—
 (A)analyzes the suitability and statistical validity of the data and methodology contained in such the report submitted under paragraph (1)(A); and
 (B)includes recommendations to Congress on— (i)the feasibility of other suitable metrics that may be used to measure the effectiveness of border security; and
 (ii)improvements that need to be made to the metrics being used to measure the effectiveness of border security.
 (3)State of the border reportNot later than 60 days after the end of each fiscal year through fiscal year 2025, the Secretary shall submit a State of the Border report to the appropriate congressional committees that—
 (A)provides trends for each metric under paragraphs (2) through (5) of subsection (c)(b) for the last 10 years, to the extent possible;
 (B)provides selected analysis into related aspects of illegal flow rates, including legal flows and stock estimation techniques; and
 (C)includes any other information that the Secretary determines appropriate. (4)Metrics update (A)In generalAfter submitting the final report to the Comptroller General under paragraph (1), the Secretary may reevaluate and update any of the metrics required under paragraphs (2) through (5) of subsection (c)(b) to ensure that such metrics—
 (i)meet the Department’s performance management needs; and (ii)are suitable to measure the effectiveness of border security.
 (B)Congressional notificationNot later than 30 days before updating the metrics under subparagraph (A), the Secretary shall notify the appropriate congressional committees of such updates.
						302.Annual homeland security assessment
 (a)In generalSubtitle A of Ttitle II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:
					
						210G.Annual homeland security assessment
							(a)Department annual assessment
 (1)In generalNot later than March 31 of each year beginning in the year after the date of enactment of this section, and each year thereafter for 7 years, the Under Secretary for Intelligence and Analysis shall prepare and submit to the congressional homeland security committees a report assessing the current threats to homeland security and the capability gaps in homeland security defenses to address such threats.
 (2)Form of reportIn carrying out paragraph (1), the Under Secretary for Intelligence and Analysis shall submit an unclassified report, and as necessary, a classified annex.
 (b)Office of inspector general annual assessmentNot later than 90 days after the date on which a report required under subsection (a) is submitted to the congressional homeland security committees, the Inspector General of the Department shall prepare and submit to the congressional homeland security committees a report, which shall include an assessment of the capability gaps in homeland security defenses and recommendations for actions to mitigate those gaps.
 (c)Mitigation planNot later than 90 days after the date on which a report required under subsection (b) is submitted to the congressional homeland security committees, the Secretary shall submit to the congressional homeland security committees a plan to mitigate the threats to homeland security and vulnerabilities in homeland security defenses identified in those reports.
							210G.Annual homeland security assessment
							(a)Department annual assessment
 (1)In generalNot later than March 31 of each year beginning in the year after the date of enactment of this section, and each year thereafter for 7 years, the Under Secretary for Intelligence and Analysis shall prepare and submit to the congressional homeland security committees a report assessing the current threats to homeland security and the capability of the Department to address those threats.
 (2)Form of reportIn carrying out paragraph (1), the Under Secretary for Intelligence and Analysis shall submit an unclassified report, and as necessary, a classified annex.
 (b)Office of inspector general annual assessmentNot later than 90 days after the date on which a report required under subsection (a) is submitted to the congressional homeland security committees, the Inspector General of the Department shall prepare and submit to the congressional homeland security committees a report, which shall include an assessment of the capability of the Department to address the threats identified in the report required under subsection (a) and recommendations for actions to mitigate those threats.
 (c)Mitigation planNot later than 90 days after the date on which a report required under subsection (b) is submitted to the congressional homeland security committees, the Secretary shall submit to the congressional homeland security committees a plan to mitigate the threats to homeland security identified in the report..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by inserting after the item relating to section 210F the following:
					Sec. 210G. Annual homeland security assessment..
				303.Department transparency
 (a)Feasibility studyThe Administrator of the Federal Emergency Management Agency shall initiate a study to determine the feasibility of gathering data and providing information to Congress on the use of Federal grant awards, for expenditures of more than $5,000, by entities that receive a Federal grant award under the Urban Area Security Initiative and the State Homeland Security Grant Program under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605), respectively.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the congressional homeland security committees a report on the results of the study required under subsection (a).
				304.Transparency in research and development
 (a)In generalTitle III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following:
					
						319.Transparency in research and development
							(a)Requirement To publicly list unclassified research & development programs
 (1)In generalExcept as provided in paragraph (2), the Secretary shall maintain a detailed list, accessible on the website of the Department, of—
 (A)each research and development project that is not classified, and all appropriate details for each such project, including the component of the Department responsible for the project;
 (B)each task order for a Federally Funded Research and Development Center not associated with a research and development project; and
 (C)each task order for a University-based center of excellence not associated with a research and development project.
									(2)Exceptions
 (A)Operational securityThe Secretary, or a designee of the Secretary with the rank of Assistant Secretary or above, may exclude a project from the list required under paragraph (1) if the Secretary or such designee provides to the appropriate congressional committees—
 (i)the information that would otherwise be required to be publicly posted under paragraph (1); and
 (ii)a written certification that— (I)the information that would otherwise be required to be publicly posted under paragraph (1) is controlled unclassified information, the public dissemination of which would jeopardize operational security; and
 (II)the publicly posted list under paragraph (1) includes as much information about the program as is feasible without jeopardizing operational security.
 (B)Completed projectsParagraph (1) shall not apply to a project completed or otherwise terminated before the date of enactment of this section.
 (3)Deadline and updatesThe list required under paragraph (1) shall be— (A)made publicly accessible on the website of the Department not later than 1 year after the date of enactment of this section; and
 (B)updated as frequently as possible, but not less frequently than once per quarter. (4)Definition of research and developmentFor purposes of the list required under paragraph (1), the Secretary shall publish a definition for the term research and development on the website of the Department.
 (b)Requirement To report to congress on classified projectsNot later than January 1, 2017, and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report that lists each ongoing classified project at the Department, including all appropriate details of each such project.
							(c)Indicators of success of transitioned projects
 (1)In generalFor each project that has been transitioned from research and development to practice, the Under Secretary of for Science and Technology shall develop and track indicators to demonstrate the uptake of the technology or project among customers or end-users.
 (2)RequirementTo the fullest extent possible, the tracking of a project required under paragraph (1) shall continue for the 3-year period beginning on the date on which the project was transitioned from research and development to practice.
 (3)IndicatorsThe indicators developed and tracked under this subsection shall be included in the list required under subsection (a).
 (d)DefinitionsIn this section: (1)All appropriate detailsThe term all appropriate details means—
 (A)the name of the project, including both classified and unclassified names if applicable; (B)the name of the component carrying out the project;
 (C)an abstract or summary of the project;
 (D)funding levels for the project; (E)project duration or timeline;
 (F)the name of each contractor, grantee, or cooperative agreement partner involved in the project; (G)expected objectives and milestones for the project; and
 (H)to the maximum extent practicable, relevant literature and patents that are associated with the project.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Homeland Security of the House of Representatives; and
 (C)the Committee on Oversight and Government Reform of House of Representatives.
 (3)ClassifiedThe term classified means anything containing— (A)classified national security information as defined in section 6.1 of Executive Order 13526 (50 U.S.C. 3161 note) or any successor order;
 (B)Restricted Data or data that was formerly Restricted Data, as defined in section 11y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y));
 (C)material classified at the Sensitive Compartmented Information (SCI) level as defined in section 309 of the Intelligence Authorization Act for Fiscal Year 2001 (50 U.S.C. 3345); or
 (D)information relating to a special access program, as defined in section 6.1 of Executive Order 13526 (50 U.S.C. 3161 note) or any successor order.
 (4)Controlled unclassified informationThe term controlled unclassified information means information described as Controlled Unclassified Information under Executive Order 13556 (50 U.S.C. 3501 note) or any successor order. (5)ProjectThe term project means a research or development project, program, or activity administered by the Department, whether ongoing, completed, or otherwise terminated..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 318 the following:
					Sec. 319. Transparency in research and development..
				305.Reporting on National Bio and Agro-Defense Facility
 (a)In generalSection 310 of the Homeland Security Act of 2002 (6 U.S.C. 190) is amended by adding at the end the following:
					
 (e)Successor facilityThe National Bio and Agro-Defense Facility, the planned successor facility to the Plum Island Animal Disease Center as of the date of enactment of this subsection, shall be subject to the requirements under subsections (b), (c), and (d) in the same manner and to the same extent as the Plum Island Animal Disease Center.
						(f)Construction of the National Bio and Agro-Defense Facility
 (1)Report requiredNot later than September 30, 2016, and not less frequently than twice each year thereafter, the Secretary of Homeland Security and the Secretary of Agriculture shall submit to the congressional homeland security committees a report on the National Bio and Agro-Defense Facility that includes—
 (A)a review of the status of the construction of the National Bio and Agro-Defense Facility, including—
 (i)current cost and schedule estimates; (ii)any revisions to previous estimates described in clause (i); and
 (iii)total obligations to date; (B)a description of activities carried out to prepare for the transfer of research to the facility and the activation of that research; and
 (C)a description of activities that have occurred to decommission the Plum Island Animal Disease Center.
 (2)SunsetThe reporting requirement under paragraph (1) shall terminate on the date that is 1 year after the date on which the Secretary of Homeland Security certifies to the congressional homeland security committees that construction of the National Bio and Agro-Defense Facility has been completed..
 (b)ReviewNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall initiate a review of and submit to Congress a report on the construction and future planning of the National Bio and Agro-Defense Facility, which shall include—
 (1)the extent to which cost and schedule estimates for the project conform to capital planning leading practices as determined by the Comptroller General;
 (2)the extent to which the project’s planning, budgeting, acquisition, and proposed management in use conform to capital planning leading practices as determined by the Comptroller General; and
 (3)the extent to which disposal of the Plum Island Animal Disease Center conforms to capital planning leading practices as determined by the Comptroller General.
 306.Inspector General oversight of suspension and debarmentNot later than 3 years after the date of enactment of this Act, the Inspector General of the Department shall—
 (1)audit the award of grants and procurement contracts to identify— (A)instances in which a grant or contract was improperly awarded to a suspended or debarred entity; and
 (B)whether corrective actions were taken following such instances to prevent recurrence; and (2)review the suspension and debarment program throughout the Department to assess whether—
 (A)suspension and debarment criteria are consistently applied throughout the Department; and (B)disparities exist in the application of the criteria, particularly with respect to business size and category.
					307.Future Years Homeland Security Program
 (a)In generalSection 874 of the Homeland Security Act of 2002 (6 U.S.C. 454) is amended— (1)in the section heading, by striking year and inserting years;
 (2)by striking subsection (a) and inserting the following:  (a)In generalNot later than 60 days after the date on which the budget of the President is submitted to Congress under section 1105(a) of title 31, United States Code, the Secretary shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives (referred to in this section as the appropriate committees) a Future Years Homeland Security Program that covers the fiscal year for which the budget is submitted and the 4 succeeding fiscal years.; and
 (3)by striking subsection (c) and inserting the following:  (c)Projection of acquisition estimatesOn and after February 1, 2018, each Future Years Homeland Security Program shall project—
 (1)acquisition estimates for the fiscal year for which the budget is submitted and the 4 succeeding fiscal years, with specified estimates for each fiscal year, for all major acquisitions by the Department and each component of the Department; and
 (2)estimated annual deployment schedules for all physical asset major acquisitions over the 5-fiscal-year period described in paragraph (1) and the full operating capability for all information technology major acquisitions.
 (d)Sensitive and classified informationThe Secretary may include with each Future Years Homeland Security Program a classified or other appropriately controlled document containing any information required to be submitted under this section that is restricted from public disclosure in accordance with Federal law or any Executive Order.
 (e)Availability of information to the publicThe Secretary shall make available to the public in electronic form the information required to be submitted to the appropriate committees under this section, other than information described in subsection (d)..
 (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as amended by this Act, is amended by striking the item relating to section 874 and inserting the following:
					Sec. 874. Future Years Homeland Security Program..
 (c)Effective dateThe amendments made by subsection (a) shall apply with respect to each fiscal year beginning after the date of enactment of this Act.
				308.Quadrennial homeland security review
 (a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended— (1)in subsection (b)—
 (A)in paragraph (5), by striking and at the end; (B)in paragraph (6), by striking the period and inserting ; and; and
 (C)by adding at the end the following:  (7)review available capabilities and capacities across the homeland security enterprise and identify redundant, wasteful, or unnecessary capabilities and capacities from which resources can be redirected to better support other existing capabilities and capacities.; and
 (2)in subsection (c)— (A)by striking paragraph (1) and inserting the following:
							
 (1)In generalNot later than 60 days after the date on which the budget of the President is submitted to Congress under section 1105 of title 31, United States Code, for the fiscal year after the fiscal year in which a quadrennial homeland security review is conducted under subsection (a)(1), the Secretary shall submit to Congress a report on the quadrennial homeland security review.; and
 (B)in paragraph (2)— (i)in subparagraph (H), by striking and at the end;
 (ii)by redesignating subparagraph (I) as subparagraph (L); and (iii)by inserting after subparagraph (H) the following:
								
 (I)a description of how the conclusions under the quadrennial homeland security review will inform efforts to develop capabilities and build capacity of States, local governments, Indian tribes, territories, and private entities, and of individuals, families, and communities;
 (J)proposed changes to the authorities, organization, governance structure, or business processes (including acquisition processes) of the Department in order to better fulfil responsibilities of the Department;
 (K)if appropriate, a classified or other appropriately controlled document containing any information required to be submitted under this paragraph that is restricted from public disclosure in accordance with Federal law, including information that is not publicly releasable; and.
							309.Reporting reduction
				(a)Office of counternarcotics annual budget review and evaluation of counternarcotics activities
 reportSection 878 of the Homeland Security Act of 2002 (6 U.S.C. 458) is amended by striking subsection (f).
 (b)(a)Office of counternarcotics seizure reportSection 705(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1704(a)) is amended by striking paragraph (3).
 (c)(b)Annual report on activities of the national nuclear detection officeSection 1902(a)(13) of the Homeland Security Act of 2002 (6 U.S.C. 592(a)(13)) is amended by striking an annual and inserting a biennial.
 (d)(c)Joint annual interagency review of global nuclear detection architectureSection 1907 of the Homeland Security Act of 2002 (6 U.S.C. 596a) is amended— (1)in subsection (a)—
 (A)in the subsection heading, by striking Annual and inserting Biennial; (B)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking once each year— and inserting once every other year—; and (ii)in subparagraph (C)—
 (I)in clause (i), by striking the previous year and inserting the previous 2 years; and (II)in clause (iii), by striking the previous year. and inserting the previous 2 years.; and
 (C)in paragraph (2), by striking once each year, and inserting once every other year,; and (2)in subsection (b)—
 (A)in the subsection heading, by striking Annual and inserting Biennial; (B)in paragraph (1), by striking of each year, and inserting of every other year,; and
 (C)in paragraph (2), by striking annual and inserting biennial. 310.Additional definitionsSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended—
 (1)by redesignating paragraphs (13) through (18) as paragraphs (17) through (22), respectively; (2)by redesignating paragraphs (9) through (12) as paragraphs (12) through (15), respectively;
 (3)by redesignating paragraphs (4) through (8) as paragraphs (6) through (10), respectively; (4)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;
 (5)by inserting before paragraph (1) the following:  (1)The term acquisition has the meaning given the term in section 131 of title 41, United States Code.;
 (6)in paragraph (3), as so redesignated— (A)by inserting (A) after (3); and
 (B)by adding at the end the following:  (B)The term congressional homeland security committees means—
 (i)the Committee on Homeland Security and Governmental Affairs of the Senate; (ii)the Committee on Homeland Security of the House of Representatives;
 (iii)the Subcommittee on Homeland Security Subcommittee of the Committee on Appropriations of the Senate; and (iv)the Subcommittee on Homeland Security Subcommittee of the Committee on Appropriations of the House of Representatives.;
 (7)by inserting after paragraph (4), as so redesignated, the following:  (5)The term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes—
 (A)identifying and validating needs; (B)assessing alternatives to select the most appropriate solution;
 (C)clearly establishing well-defined requirements; (D)developing realistic cost assessments and schedules;
 (E)planning stable funding that matches resources to requirements; (F)demonstrating technology, design, and manufacturing maturity;
 (G)using milestones and exit criteria or specific accomplishments that demonstrate progress; (H)adopting and executing standardized processes with known success across programs;
 (I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions; and
 (J)integrating capabilities into the mission and business operations of the Department.;  (8)by inserting after paragraph (10), as so redesignated, the following:
					
 (11)The term homeland security enterprise means all relevant governmental and non-governmental nongovernmental entities involved in homeland security, including Federal, State, local, tribal, and territorial government officials, private sector representatives, academics, and other policy experts.; and
 (9)by inserting after paragraph (15), as so redesignated, the following:  (16)The term management integration and transformation—
 (A)means the development of consistent and consolidated functions for information technology, financial management, acquisition management, logistics and material resource management, asset security, and human capital management; and
 (B)includes governing processes and procedures, management systems, personnel activities, budget and resource planning, training, real estate management, and provision of security, as they relate to functions cited in subparagraph (A)..
				IVMiscellaneous
			401.Administrative leave
 (a)Short titleThis section may be cited as the Administrative Leave Act of 2016.
 (b)Sense of CongressIt is the sense of Congress that— (1)agency use of administrative leave, and leave that is referred to incorrectly as administrative leave in agency recording practices, has exceeded reasonable amounts—
 (A)in contravention of— (i)established precedent of the Comptroller General of the United States; and
 (ii)guidance provided by the Office of Personnel Management; and (B)resulting in significant cost to the Federal Government;
 (2)administrative leave should be used sparingly; (3)prior to the use of paid leave to address personnel issues, an agency should consider other actions, including—
 (A)temporary reassignment; (B)transfer; and
 (C)telework; (4)an agency should prioritize and expeditiously conclude an investigation in which an employee is placed in administrative leave so that, not later than the conclusion of the leave period—
 (A)the employee is returned to duty status; or (B)an appropriate personnel action is taken with respect to the employee;
 (5)data show that there are too many examples of employees placed in administrative leave for 6 months or longer, leaving the employees without any available recourse to—
 (A)return to duty status; or (B)challenge the decision of the agency;
 (6)an agency should ensure accurate and consistent recording of the use of administrative leave so that administrative leave can be managed and overseen effectively; and
 (7)other forms of excused absence authorized by law should be recorded separately from administrative leave, as defined by the amendments made by this section.
					(c)Administrative leave
 (1)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following:
						
							6329a.Administrative leave
 (a)DefinitionsIn this section— (1)the term administrative leave means leave—
 (A)without loss of or reduction in— (i)pay;
 (ii)leave to which an employee is otherwise entitled under law; or (iii)credit for time or service; and
 (B)that is not authorized under any other provision of law; (2)the term agency—
 (A)means an Executive agency (as defined in section 105 of this title); and (B)does not include the Government Accountability Office; and
 (3)the term employee— (A)has the meaning given the term in section 2105; and
 (B)does not include an intermittent employee who does not have an established regular tour of duty during the administrative workweek.
										(b)Administrative leave
 (1)In generalAn agency may place an employee in administrative leave for a period of not more than 5 consecutive days.
 (2)Rule of constructionNothing in paragraph (1) shall be construed to limit the use of leave that is— (A)specifically authorized under law; and
 (B)not administrative leave. (3)RecordsAn agency shall record administrative leave separately from leave authorized under any other provision of law.
									(c)Regulations
 (1)OPM regulationsNot later than 1 year after the date of enactment of this section, the Director of the Office of Personnel Management shall—
 (A)prescribe regulations to carry out this section; and
 (B)prescribe regulations that provide guidance to agencies regarding— (i)acceptable agency uses of administrative leave; and
 (ii)the proper recording of— (I)administrative leave; and
 (II)other leave authorized by law. (2)Agency actionNot later than 1 year after the date on which the Director of the Office of Personnel Management prescribes regulations under paragraph (1), each agency shall revise and implement the internal policies of the agency to meet the requirements of this section.
 (d)Relation to other lawsNotwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section..
 (2)OPM studyNot later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management, in consultation with Federal agencies, groups representing Federal employees, and other relevant stakeholders, shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report identifying agency practices, as of the date of enactment of this Act, of placing an employee in administrative leave for more than 5 consecutive days when the placement was not specifically authorized by law.
 (3)Technical and conforming amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329 the following:
						6329a. Administrative leave..
					(d)Investigative leave and notice leave
 (1)In generalSubchapter II of chapter 63 of title 5, United States Code, as amended by this section, is further amended by adding at the end the following:
						
							6329b.Investigative leave and notice leave
 (a)DefinitionsIn this section— (1)the term agency—
 (A)means an Executive agency (as defined in section 105 of this title); and (B)does not include the Government Accountability Office;
 (2)the term Chief Human Capital Officer means— (A)the Chief Human Capital Officer of an agency designated or appointed under section 1401; or
 (B)the equivalent; (3)the term committees of jurisdiction, with respect to an agency, means each committee in the Senate and House of Representatives with jurisdiction over the agency;
 (4)the term Director means the Director of the Office of Personnel Management; (5)the term employee—
 (A)has the meaning given the term in section 2105; and (B)does not include—
 (i)an intermittent employee who does not have an established regular tour of duty during the administrative workweek; or
 (ii)the Inspector General of an agency; (6)the term investigative leave means leave—
 (A)without loss of or reduction in— (i)pay;
 (ii)leave to which an employee is otherwise entitled under law; or (iii)credit for time or service;
 (B)that is not authorized under any other provision of law; and (C)in which an employee who is the subject of an investigation is placed;
 (7)the term notice leave means leave— (A)without loss of or reduction in—
 (i)pay; (ii)leave to which an employee is otherwise entitled under law; or
 (iii)credit for time or service;
 (B)that is not authorized under any other provision of law; and
 (C)in which an employee who is in a notice period is placed; and (8)the term notice period means a period beginning on the date on which an employee is provided notice required under law of a proposed adverse action against the employee and ending on the date on which an agency may take the adverse action.
									(b)Leave for employees under investigation or in a notice period
 (1)AuthorityAn agency may, in accordance with paragraph (2), place an employee in— (A)investigative leave if the employee is the subject of an investigation;
 (B)notice leave if the employee is in a notice period; or (C)notice leave following a placement in investigative leave if, not later than the day after the last day of the period of investigative leave—
 (i)the agency proposes or initiates an adverse action against the employee; and
 (ii)the agency determines that the employee continues to meet 1 or more of the criteria described in subsection (c)(1).
 (2)RequirementsAn agency may place an employee in leave under paragraph (1) only if the agency has— (A)made a determination with respect to the employee under subsection (c)(1);
 (B)considered the available options for the employee under subsection (c)(2); and (C)determined that none of the available options under subsection (c)(2) is appropriate.
										(c)Employees under investigation or in a notice period
 (1)DeterminationsAn agency may not place an employee in investigative leave or notice leave under subsection (b) unless the continued presence of the employee in the workplace during an investigation of the employee or while the employee is in a notice period, if applicable, may—
 (A)pose a threat to the employee or others; (B)result in the destruction of evidence relevant to an investigation;
 (C)result in loss of or damage to Government property; or (D)otherwise jeopardize legitimate Government interests.
 (2)Available options for employees under investigation or in a notice periodAfter making a determination under paragraph (1) with respect to an employee, and before placing an employee in investigative leave or notice leave under subsection (b), an agency shall consider taking 1 or more of the following actions:
 (A)Assigning the employee to duties in which the employee is no longer a threat to— (i)safety;
 (ii)the mission of the agency; (iii)Government property; or
 (iv)evidence relevant to an investigation. (B)Allowing the employee to take leave for which the employee is eligible.
 (C)Requiring the employee to telework under section 6502(c). (D)If the employee is absent from duty without approved leave, carrying the employee in absence without leave status.
 (E)For an employee subject to a notice period, curtailing the notice period if there is reasonable cause to believe the employee has committed a crime for which a sentence of imprisonment may be imposed.
										(3)Duration of leave
 (A)Investigative leaveSubject to extensions of a period of investigative leave for which an employee may be eligible under subsections (d) and (e), the initial placement of an employee in investigative leave shall be for a period not longer than 10 days.
 (B)Notice leavePlacement of an employee in notice leave shall be for a period not longer than the duration of the notice period.
										(4)Explanation of leave
 (A)In generalIf an agency places an employee in leave under subsection (b), the agency shall provide the employee a written explanation of the leave placement and the reasons for the leave placement.
 (B)ExplanationThe written notice under subparagraph (A) shall describe the limitations of the leave placement, including—
 (i)the applicable limitations under paragraph (3); and (ii)in the case of a placement in investigative leave, an explanation that, at the conclusion of the period of leave, the agency shall take an action under paragraph (5).
 (5)Agency actionNot later than the day after the last day of a period of investigative leave for an employee under subsection (b)(1), an agency shall—
 (A)return the employee to regular duty status; (B)take 1 or more of the actions authorized under paragraph (2), meaning—
 (i)assigning the employee to duties in which the employee is no longer a threat to— (I)safety;
 (II)the mission of the agency; (III)Government property; or
 (IV)evidence relevant to an investigation; (ii)allowing the employee to take leave for which the employee is eligible;
 (iii)requiring the employee to telework under section 6502(c); (iv)if the employee is absent from duty without approved leave, carrying the employee in absence without leave status; or
 (v)for an employee subject to a notice period, curtailing the notice period if there is reasonable cause to believe the employee has committed a crime for which a sentence of imprisonment may be imposed;
 (C)propose or initiate an adverse action against the employee as provided under law; or (D)extend the period of investigative leave under subsections (d) and (e).
 (6)Rule of constructionNothing in paragraph (5) shall be construed to prevent the continued investigation of an employee, except that the placement of an employee in investigative leave may not be extended for that purpose except as provided in subsections (d) and (e).
									(d)Initial extension of investigative leave
 (1)In generalSubject to paragraph (4), if the Chief Human Capital Officer of an agency, or the designee of the Chief Human Capital Officer, approves such an extension after consulting with the investigator responsible for conducting the investigation to which an employee is subject, the agency may extend the period of investigative leave for the employee under subsection (b) for not more than 30 days.
 (2)Maximum number of extensionsThe total period of additional investigative leave for an employee under paragraph (1) may not exceed 110 days.
 (3)Designation guidanceNot later than 1 year after the date of enactment of this section, the Chief Human Capital Officers Council shall issue guidance to ensure that if the Chief Human Capital Officer of an agency delegates the authority to approve an extension under paragraph (1) to a designee, the designee is at a sufficiently high level within the agency to make an impartial and independent determination regarding the extension.
									(4)Extensions for OIG employees
 (A)ApprovalIn the case of an employee of an Office of Inspector General— (i)the Inspector General or the designee of the Inspector General, rather than the Chief Human Capital Officer or the designee of the Chief Human Capital Officer, shall approve an extension of a period of investigative leave for the employee under paragraph (1); or
 (ii)at the request of the Inspector General, the head of the agency within which the Office of Inspector General is located shall designate an official of the agency to approve an extension of a period of investigative leave for the employee under paragraph (1).
 (B)GuidanceNot later than 1 year after the date of enactment of this section, the Council of the Inspectors General on Integrity and Efficiency shall issue guidance to ensure that if the Inspector General or the head of an agency, at the request of the Inspector General, delegates the authority to approve an extension under subparagraph (A) to a designee, the designee is at a sufficiently high level within the Office of Inspector General or the agency, as applicable, to make an impartial and independent determination regarding the extension.
										(e)Further extension of investigative leave
 (1)In generalAfter reaching the limit under subsection (d)(2), an agency may further extend a period of investigative leave for an employee for a period of not more than 60 days if, before the further extension begins, the head of the agency or, in the case of an employee of an Office of Inspector General, the Inspector General submits a notification that includes the reasons for the further extension to the—
 (A)committees of jurisdiction; (B)Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)Committee on Oversight and Government Reform of the House of Representatives. (2)No limitThere shall be no limit on the number of further extensions that an agency may grant to an employee under paragraph (1).
 (3)OPM reviewAn agency shall request from the Director, and include with the notification required under paragraph (1), the opinion of the Director—
 (A)with respect to whether to grant a further extension under this subsection, including the reasons for that opinion; and
 (B)which shall not be binding on the agency. (4)SunsetThe authority provided under this subsection shall expire on the date that is 6 years after the date of enactment of this section.
 (f)Consultation guidanceNot later than 1 year after the date of enactment of this section, the Council of the Inspectors General on Integrity and Efficiency, in consultation with the Attorney General and the Special Counsel, shall issue guidance on best practices for consultation between an investigator and an agency on the need to place an employee in investigative leave during an investigation of the employee, including during a criminal investigation, because the continued presence of the employee in the workplace during the investigation may—
 (1)pose a threat to the employee or others; (2)result in the destruction of evidence relevant to an investigation;
 (3)result in loss of or damage to Government property; or (4)otherwise jeopardize legitimate Government interests.
									(g)Reporting and records
 (1)In generalAn agency shall keep a record of the placement of an employee in investigative leave or notice leave by the agency, including—
 (A)the basis for the determination made under subsection (c)(1); (B)an explanation of why an action under subsection (c)(2) was not appropriate;
 (C)the length of the period of leave; (D)the amount of salary paid to the employee during the period of leave;
 (E)the reasons for authorizing the leave, including, if applicable, the recommendation made by an investigator under subsection (d)(1); and
 (F)the action taken by the agency at the end of the period of leave, including, if applicable, the granting of any extension of a period of investigative leave under subsection (d) or (e).
 (2)Availability of recordsAn agency shall make a record kept under paragraph (1) available—
 (A)to any committee of Congress, upon request; (B)to the Office of Personnel Management; and
 (C)as otherwise required by law, including for the purposes of the Administrative Leave Act of 2016 and the amendments made by that Act.
										(h)Regulations
 (1)OPM actionNot later than 1 year after the date of enactment of this section, the Director shall prescribe regulations to carry out this section, including guidance to agencies regarding—
 (A)acceptable purposes for the use of— (i)investigative leave; and
 (ii)notice leave; (B)the proper recording of—
 (i)the leave categories described in subparagraph (A); and (ii)other leave authorized by law;
 (C)baseline factors that an agency shall consider when making a determination that the continued presence of an employee in the workplace may—
 (i)pose a threat to the employee or others; (ii)result in the destruction of evidence relevant to an investigation;
 (iii)result in loss or damage to Government property; or (iv)otherwise jeopardize legitimate Government interests; and
 (D)procedures and criteria for the approval of an extension of a period of investigative leave under subsection (d) or (e).
 (2)Agency actionNot later than 1 year after the date on which the Director prescribes regulations under paragraph (1), each agency shall revise and implement the internal policies of the agency to meet the requirements of this section.
 (i)Relation to other lawsNotwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section..
 (2)Personnel actionSection 2302(a)(2)(A) of title 5, United States Code, is amended— (A)in clause (xi), by striking and at the end;
 (B)by redesignating clause (xii) as clause (xiii); and (C)by inserting after clause (xi) the following:
							
 (xii)a determination made by an agency under section 6329b(c)(1) that the continued presence of an employee in the workplace during an investigation of the employee or while the employee is in a notice period, if applicable, may—
 (I)pose a threat to the employee or others; (II)result in the destruction of evidence relevant to an investigation;
 (III)result in loss of or damage to Government property; or (IV)otherwise jeopardize legitimate Government interests; and.
 (3)GAO reportNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives on the results of an evaluation of the implementation of the authority provided under sections 6329a and 6329b of title 5, United States Code, as added by subsection (c)(1) and paragraph (1) of this subsection, respectively, including—
 (A)an assessment of agency use of the authority provided under subsection (e) of such section 6329b, including data regarding—
 (i)the number and length of extensions granted under that subsection; and (ii)the number of times that the Director of the Office of Personnel Management, under paragraph (3) of that subsection—
 (I)concurred with the decision of an agency to grant an extension; and
 (II)did not concur with the decision of an agency to grant an extension, including the bases for those opinions of the Director;
 (B)recommendations to Congress, as appropriate, on the need for extensions beyond the extensions authorized under subsection (d) of such section 6329b; and
 (C)a review of the practice of agency placement of an employee in investigative or notice leave under subsection (b) of such section 6329b because of a determination under subsection (c)(1)(D) of that section that the employee jeopardized legitimate Government interests, including the extent to which such determinations were supported by evidence.
 (4)TeleworkSection 6502 of title 5, United States Code, is amended by adding at the end the following:  (c)Required teleworkIf an agency determines under section 6329b(c)(1) that the continued presence of an employee in the workplace during an investigation of the employee or while the employee is in a notice period, if applicable, may pose 1 or more of the threats described in that section and the employee is eligible to telework under subsections (a) and (b) of this section, the agency may require the employee to telework for the duration of the investigation or the notice period, if applicable..
 (5)Technical and conforming amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329a, as added by this section, the following:
						6329b. Investigative leave and notice leave..
					(e)Leave for weather and safety issues
 (1)In generalSubchapter II of chapter 63 of title 5, United States Code, as amended by this section, is further amended by adding at the end the following:
						
							6329c.Weather and safety leave
 (a)DefinitionsIn this section— (1)the term agency—
 (A)means an Executive agency (as defined in section 105 of this title); and (B)does not include the Government Accountability Office; and
 (2)the term employee— (A)has the meaning given the term in section 2105; and
 (B)does not include an intermittent employee who does not have an established regular tour of duty during the administrative workweek.
 (b)Leave for weather and safety issuesAn agency may approve the provision of leave under this section to an employee or a group of employees without loss of or reduction in the pay of the employee or employees, leave to which the employee or employees are otherwise entitled, or credit to the employee or employees for time or service only if the employee or group of employees is prevented from safely traveling to or performing work at an approved location due to—
 (1)an act of God; (2)a terrorist attack; or
 (3)another condition that prevents the employee or group of employees from safely traveling to or performing work at an approved location.
 (c)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law.
 (d)RegulationsNot later than 1 year after the date of enactment of this section, the Director of the Office of Personnel Management shall prescribe regulations to carry out this section, including—
 (1)guidance to agencies regarding the appropriate purposes for providing leave under this section; and (2)the proper recording of leave provided under this section.
 (e)Relation to other lawsNotwithstanding subsection (a) of section 7421 of title 38, this section shall apply to an employee described in subsection (b) of that section..
 (2)Technical and conforming amendmentThe table of sections for subchapter II of chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6329b, as added by this section, the following:“6329c. Weather and safety leave.”.
					(f)Additional oversight
 (1)In generalNot later than 3 years after the date of enactment of this Act, the Director of the Office of Personnel Management shall complete a review of agency policies to determine whether agencies have complied with the requirements of this section and the amendments made by this section.
 (2)Report to CongressNot later than 90 days after completing the review under paragraph (1), the Director shall submit to Congress a report evaluating the results of the review.
					402.United States Government review of certain foreign fighters
 (a)ReviewNot later than 30 days after the date of enactment of this Act, the President shall initiate a review of known instances since 2011 in which a person has traveled or attempted to travel to a conflict zone in Iraq or Syria from the United States to join or provide material support or resources to a terrorist organization.
 (b)Scope of reviewThe review under subsection (a) shall— (1)include relevant unclassified and classified information held by the United States Government related to each instance described in subsection (a);
 (2)ascertain which factors, including operational issues, security vulnerabilities, systemic challenges, or other issues, which may have undermined efforts to prevent the travel of persons described in subsection (a) to a conflict zone in Iraq or Syria from the United States, including issues related to the timely identification of suspects, information sharing, intervention, and interdiction; and
 (3)identify lessons learned and areas that can be improved to prevent additional travel by persons described in subsection (a) to a conflict zone in Iraq or Syria, or other terrorist safe haven abroad, to join or provide material support or resources to a terrorist organization.
 (c)Information sharingThe President shall direct the heads of relevant Federal agencies to provide the appropriate information that may be necessary to complete the review required under this section.
 (d)Submission to CongressNot later than 120 days after the date of enactment of this Act, the President, consistent with the protection of classified information, shall submit a report to the appropriate congressional committees that includes the results of the review required under this section, including information on travel routes of greatest concern, as appropriate.
 (e)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (f)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Select Committee on Intelligence of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Armed Services of the Senate; (E)the Committee on Foreign Relations of the Senate;
 (F)the Committee on Banking, Housing, and Urban Affairs of the Senate; (G)the Committee on Appropriations of the Senate;
 (H)the Committee on Homeland Security of the House of Representatives; (I)the Permanent Select Committee on Intelligence of the House of Representatives;
 (J)the Committee on the Judiciary of the House of Representatives; (K)the Committee on Armed Services of the House of Representatives;
 (L)the Committee on Foreign Affairs of the House of Representatives; (M)the Committee on Appropriations of the House of Representatives; and
 (N)the Committee on Financial Services of the House of Representatives. (2)Material support or resourcesThe term material support or resources has the meaning given such term in section 2339A of title 18, United States Code.
					403.National strategy to combat terrorist travel
 (a)Sense of CongressIt is the sense of Congress that it should be the policy of the United States— (1)to continue to regularly assess the evolving terrorist threat to the United States;
 (2)to catalog existing Federal Government efforts to obstruct terrorist and foreign fighter travel into, out of, and within the United States, and overseas;
 (3)to identify such efforts that may benefit from reform or consolidation, or require elimination; (4)to identify potential security vulnerabilities in United States defenses against terrorist travel; and
 (5)to prioritize resources to address any such security vulnerabilities in a risk-based manner. (b)National strategy and updates (1)In generalNot later than 180 days after the date of enactment of this Act, the President shall submit a national strategy to combat terrorist travel to the appropriate congressional committees. The strategy shall address efforts to intercept terrorists and foreign fighters and constrain the domestic and international travel of such persons. Consistent with the protection of classified information, the strategy shall be submitted in unclassified form, including, as appropriate, a classified annex.
 (2)Updated strategiesNot later than 180 days after the date on which a new President is inaugurated, the President shall submit an updated version of the strategy described in paragraph (1) to the appropriate congressional committees.
 (3)ContentsThe strategy required under this subsection shall— (A)include an accounting and description of all Federal Government programs, projects, and activities designed to constrain domestic and international travel by terrorists and foreign fighters;
 (B)identify specific security vulnerabilities within the United States and outside of the United States that may be exploited by terrorists and foreign fighters;
 (C)delineate goals for— (i)closing the security vulnerabilities identified under subparagraph (B); and
 (ii)enhancing the ability of the Federal Government to constrain domestic and international travel by terrorists and foreign fighters; and
 (D)describe the actions that will be taken to achieve the goals delineated under subparagraph (C) and the means needed to carry out such actions, including—
 (i)steps to reform, improve, and streamline existing Federal Government efforts to align with the current threat environment;
 (ii)new programs, projects, or activities that are requested, under development, or undergoing implementation;
 (iii)new authorities or changes in existing authorities needed from Congress; (iv)specific budget adjustments being requested to enhance United States security in a risk-based manner; and
 (v)the Federal departments and agencies responsible for the specific actions described in this subparagraph.
 (4)SunsetThe requirement to submit updated national strategies under this subsection shall terminate on the date that is 7 years after the date of enactment of this Act.
 (c)Development of implementation plansFor each national strategy required under subsection (b), the President shall direct the heads of relevant Federal agencies to develop implementation plans for each such agency.
				(d)Implementation plans
 (1)In generalThe President shall submit an implementation plan developed under subsection (c) to the appropriate congressional committees with each national strategy required under subsection (b). Consistent with the protection of classified information, each such implementation plan shall be submitted in unclassified form, but may include a classified annex.
 (2)Annual updatesThe President shall submit an annual updated implementation plan to the appropriate congressional committees during the 10-year period beginning on the date of enactment of this Act.
 (e)Prohibition on additional fundingNo additional funds are authorized to be appropriated to carry out this section. (f)DefinitionIn this section, the term appropriate congressional committees means—
 (1)the Committee on Homeland Security and Governmental Affairs of the Senate; (2)the Committee on Armed Services of the Senate;
 (3)the Select Committee on Intelligence of the Senate; (4)the Committee on the Judiciary of the Senate;
 (5)the Committee on Foreign Relations of the Senate; (6)the Committee on Appropriations of the Senate;
 (7)the Committee on Homeland Security of the House of Representatives; (8)the Committee on Armed Services of the House of Representatives;
 (9)the Permanent Select Committee on Intelligence of the House of Representatives; (10)the Committee on the Judiciary of the House of Representatives;
 (11)the Committee on Foreign Affairs of the House of Representatives; and (12)the Committee on Appropriations of the House of Representatives.
					404.Northern border threat analysis
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on the Judiciary of the Senate; (D)the Committee on Homeland Security of the House of Representatives;
 (E)the Committee on Appropriations of the House of Representatives; and (F)the Committee on the Judiciary of the House of Representatives.
 (2)Northern borderThe term Northern Border means the land and maritime borders between the United States and Canada. (b)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees a Northern Border threat analysis that includes—
 (1)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—
 (A)to enter the United States through the Northern Border; or
 (B)to exploit border vulnerabilities on the Northern Border; (2)improvements needed at and between ports of entry along the Northern Border—
 (A)to prevent terrorists and instruments of terrorism from entering the United States; and
 (B)to reduce criminal activity, as measured by the total flow of illegal goods, illicit drugs, and smuggled and trafficked persons moved in either direction across the Northern Border;
 (3)gaps in law, policy, cooperation between State, tribal, and local law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counter-terrorism, and anti-human smuggling and trafficking efforts, and the flow of legitimate trade along the Northern Border; and
 (4)whether additional U.S. Customs and Border Protection preclearance and preinspection operations at ports of entry along the Northern Border could help prevent terrorists and instruments of terror from entering the United States.
 (c)Analysis requirementsFor the threat analysis required under subsection (b), the Secretary shall consider and examine—
 (1)technology needs and challenges; (2)personnel needs and challenges;
 (3)the role of State, tribal, and local law enforcement in general border security activities; (4)the need for cooperation among Federal, State, tribal, local, and Canadian law enforcement entities relating to border security;
 (5)the terrain, population density, and climate along the Northern Border; and (6)the needs and challenges of Department facilities, including the physical approaches to such facilities.
 (d)Classified threat analysisTo the extent possible, the Secretary shall submit the threat analysis required under subsection (b) in unclassified form. The Secretary may submit a portion of the threat analysis in classified form if the Secretary determines that such form is appropriate for that portion.June 28, 2016Reported with amendments